STATEMENT OF ADDITIONAL INFORMATION April 29, 2016, as revised or amended, May 26, 2016, June 1, 2016, August 1, 2016, September 1, 2016, September 30, 2016, December 1, 2016, December 12, 2016, February 1, 2017, March 1, 2017 and March 31, 2017 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date CitizensSelect Funds CSF Dreyfus Institutional Preferred Treasury Securities Money Market Fund DIPTSMMF Hamilton/CEAXX March 31 st August 1 st Institutional/CEIXX Premier/CEBXX Dreyfus Prime Money Market Fund DPMMF Citizens/CZAXX April 30 th September 1 st Class A/CZEXX Class B/CZBXX Class C/CZDXX Dreyfus AMT-Free Municipal Cash Management Plus DMCMP Administrative/ DAMXX January 31 st June 1 st Institutional/DIMXX Investor/DVMXX Participant/DMPXX Dreyfus AMT-Free New York Municipal Cash Management DNYMCM Administrative/ DAYXX January 31 st June 1 st Institutional/DIYXX Investor/DVYXX Participant/DPYXX Dreyfus Cash Management DCM Administrative/ DACXX January 31 st June 1 st Agency/DMCXX Institutional/DICXX Investor/DVCXX Participant/DPCXX Dreyfus Government Cash Management Funds DGCMF Dreyfus Government Cash Management DGCM Administrative/ DAGXX January 31 st June 1 st Agency/DGMXX Institutional /DGCXX Investor/DGVXX Participant/DPGXX GRP1-SAI-0317A Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Government Securities Cash Management DGSCM Administrative/ DAPXX January 31 st June 1 st Agency/DRPXX Institutional/DIPXX Investor/DVPXX Participant/DGPXX Dreyfus Institutional Preferred Money Market Funds IPMMF Dreyfus Institutional Preferred Money Market Fund DIPMMF Administrative/ DILXX March 31 st August 1 st Hamilton/DRSXX Institutional/DIQXX Participant/DIJXX Dreyfus Institutional Preferred Government Plus Money Market Fund DIPGPMMF N/A March 31 st December 12 th Dreyfus Institutional Reserves Funds IRF Dreyfus Institutional Preferred Government Money Market Fund DIPGMMF Institutional/DSVXX March 31 st August 1 st Hamilton/DSHXX Agency/DRGXX Premier/DERXX Classic/DLSXX Dreyfus Institutional Treasury and Agency Cash Advantage Fund DITACAF Institutional/DNSXX April 30 th September 1 st Hamilton/DHLXX Agency/DGYXX Premier/DRRXX Classic/DSSXX Dreyfus Institutional Treasury Securities Cash Advantage Fund DITSCAF Institutional/DUPXX April 30 th September 1 st Hamilton/DHMXX Premier/DMEXX Dreyfus Investment Grade Funds, Inc. DIGF Dreyfus Inflation Adjusted Securities Fund DIASF Investor/DIAVX July 31 st December 1 st Class I/DIASX Class Y/DAIYX Dreyfus Intermediate Term Income Fund DITIF Class A/DRITX July 31 st December 1 st Class C/DTECX December 1 st Class I/DITIX December 1 st Class Y/DITYX December 1 st Class T/DTETX March 31 st Dreyfus Short Term Income Fund DSTIF Class D/DSTIX July 31 st December 1 st Class P/DSHPX Dreyfus Liquid Assets, Inc. DLA Class 1/DLAXX December 31 st April 29 th Class 2/DLBXX Class Z/DLZXX Dreyfus Opportunity Funds DOF Dreyfus Natural Resources Fund DNRF Class A/DNLAX September 30 th February 1 st Class C/DLDCX February 1 st Class I/DLDRX February 1 st Class Y/DLDYX February 1 st Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Class T/ DTLDX March 31 st Dreyfus Strategic Beta Emerging Markets Equity Fund DSBEMEF Class A/DOFAX October 31 st March 1 st Class C/DOFCX March 1 st Class I/DOFIX March 1 st Class Y/DOFYX March 1 st Class T/ DOFTX March 31 st Dreyfus Strategic Beta Global Equity Fund DSBGEF Class A/DBGAX October 31 st March 1 st Class C/DBGCX March 1 st Class I/DBGIX March 1 st Class Y/DBGYX March 1 st Class T/ DBGTX March 31 st Dreyfus Premier Short-Intermediate Municipal Bond Fund PSIMBF Dreyfus Short-Intermediate Municipal Bond Fund DSIMBF Class A/DMBAX March 31 st August 1 st Class D/DSIBX August 1 st Class I/DIMIX August 1 st Class Y/DMYBX August 1 st Class T/DMBTX March 31 st Dreyfus Tax Exempt Cash Management Funds DTECMF Dreyfus AMT-Free Tax Exempt Cash Management DTECM Administrative/ DEAXX January 31 st June 1 st Institutional/DEIXX Investor/DEVXX Participant/DEPXX Dreyfus California AMT-Free Municipal Cash Management DCAAMT Institutional/DIIXX January 31 st June 1 st Investor/DAIXX Participant/DFPXX Dreyfus Treasury & Agency Cash Management DTACM Administrative/ DTAXX January 31 st June 1 st Agency/DYAXX Institutional/DTRXX Investor/DTVXX Participant/DTPXX Premier/DYPXX Dreyfus Treasury Securities Cash Management DTSCM Administrative/ DARXX January 31 st June 1 st Agency/DSAXX Institutional/DIRXX Investor/DVRXX Participant/DPRXX Dreyfus Ultra Short Income Fund DUSIF Institutional/DSYDX November 30 th March 31 st Class D/DSDDX Class Z/DSIGX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date The Dreyfus Fund Incorporated DF DREVX December 31 st April 29 th The Dreyfus Third Century Fund, Inc. DTCF Class A/DTCAX May 31 st September 30 th Class C/DTCCX September 30 th Class I/DRTCX September 30 th Class Y/DTCYX September 30 th Class Z/DRTHX September 30 th Class T/DRTTX March 31 st * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended December 31 st , January 31 st and March 31 st " last fiscal year" means the fiscal year immediately preceding the most recently completed fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-6 Board Members' and Officers' Fund Share Ownership I-6 Board Members' Compensation I-7 OFFICERS I-9 CERTAIN PORTFOLIO MANAGER INFORMATION I-11 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-14 Manager's and Sub-Advisers' Compensation I-14 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-16 OFFERING PRICE I-20 RATINGS OF MUNICIPAL OBLIGATIONS I-21 RATINGS OF MUNICIPAL BONDS I-22 RATINGS OF CORPORATE DEBT SECURITIES I-22 SECURITIES OF REGULAR BROKERS OR DEALERS I-22 COMMISSIONS I-25 PORTFOLIO TURNOVER VARIATION I-27 SHARE OWNERSHIP I-29 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Information Pertaining to Purchase Orders II-2 Dreyfus TeleTransfer Privilege II-2 Information Regarding the Offering of Share Classes II-2 Class A II-3 Right of Accumulation II-5 HOW TO REDEEM SHARES II-5 Wire Redemption Privilege II-6 SHAREHOLDER SERVICES II-7 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-8 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-14 Funds other than Money Market Funds II-14 Money Market Funds II-20 INVESTMENT RESTRICTIONS II-26 Fundamental Policies II-26 Nonfundamental Policies II-37 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-41 DIVIDENDS AND DISTRIBUTIONS II-44 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-45 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-47 ADMINISTRATIVE SERVICES PLAN II-48 SUB-ACCOUNTING FEES II-48 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-49 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-50 California II-50 General Information II-50 State Indebtedness and Other Obligations II-50 General Obligation Bonds II-50 Commercial Paper Program II-51 Bank Arrangements II-51 Lease-Revenue Debt II-51 Non-Recourse Debt II-51 Build America Bonds II-51 Tobacco Settlement Revenue Bonds II-51 Future Issuance Plans II-52 Cash Flow Borrowings and Management II-52 Ratings II-52 State Funds and Expenditures II-53 The Budget and Appropriations Process II-53 The State General Fund II-53 The Special Fund for Economic Uncertainties II-53 The Budget Stabilization Account II-53 Inter-Fund Borrowings II-53 State Expenditures II-54 State Appropriations Limit II-54 Pension Trusts II-54 Health and Human Services II-55 Health Care II-56 Local Governments II-56 Proposition 98 II-56 Constraints on the Budget Process II-56 State General Fund Revenues II-57 Special Fund Revenues II-58 State Economy and Finances II-58 Budget Risks II-58 Fiscal Year 2015-16 Budget II-58 Fiscal Year 2016-17 Budget II-58 Litigation II-59 Actions Challenging Cap and Trade Program Auctions II-59 Action Challenging School Financing II-59 Actions Challenging Statutes That Reformed California Redevelopment Law II-59 Tax Refund Cases II-59 Environmental Matters II-60 Action Regarding Special Education II-60 Prison Healthcare Reform II-61 High-Speed Rail Litigation II-61 Actions Regarding State Mandates II-61 New York II-61 Economic Trends II-61 U.S. Economy II-61 State Economy II-62 The City of New York II-62 Other Localities II-62 Special Considerations II-63 State Finances II-64 Prior Fiscal Year Results II-65 Fiscal Year 2016-17 Enacted Budget Financial Plan II-65 Cash Position II-66 State Indebtedness General II-66 Limitations on State-Supported Debt II-66 State-Supported Debt II-67 Ratings II-68 Fiscal Year 2016-17 State Supported Borrowing Plan II-68 Pension and Retirement Systems II-68 Litigation and Arbitration—General II-69 Real Property Claims II-69 Medicaid Nursing Home Rate Methodology II-71 School Aid II-71 Family Assistance II-73 Insurance Department Assessments II-73 Canal System Financing II-73 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-2 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Dreyfus TeleTransfer Privilege (not applicable to Class T shares) III-2 Reopening an Account (not applicable to Class T shares) III-2 Multi-Class Funds III-3 All Other Funds and Share Classes III-6 Information Relating to Purchase Orders (money market funds only) III-7 Converting Shares III-7 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-8 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-8 Redemption Fee III-9 Contingent Deferred Sales Charge—Multi-Class Funds III-9 Class C III-9 Waiver of CDSC III-10 Redemption Through an Authorized Entity III-10 Checkwriting Privilege III-10 Wire Redemption Privilege III-11 Redemption through Compatible Computer Facilities III-11 Dreyfus TeleTransfer Privilege III-11 Reinvestment Privilege III-12 Share Certificates; Medallion Signature Guarantees III-12 Share Certificates III-12 Medallion Signature Guarantees III-12 Redemption Commitment III-12 Suspension of Redemptions III-12 Fund Liquidation (money market funds only) III-12 Liquidity Fees and Redemption Gates (Institutional and Retail MMFs only) III-13 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-13 Fund Exchanges III-13 Class A or Class shares of a Multi-Class Fund III-15 Shares Received by Exchange From Class B Shares III-15 Class Y Shares III-15 Exchanges of Class I or Class Y Shares Held by a Retirement Plan III-15 Dreyfus Auto-Exchange Privilege III-15 Dreyfus Automatic Asset Builder ® III-16 Dreyfus Government Direct Deposit Privilege III-16 Dreyfus Payroll Savings Plan III-16 Dreyfus Dividend Options III-16 Dreyfus Dividend Sweep III-16 Dreyfus Dividend ACH III-16 Dreyfus Automatic Withdrawal Plan III-16 Letter of Intent ¾ Class A Shares III-17 Retirement Plans and IRAs III-18 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-18 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-18 All Funds other than Money Market Funds III-19 Equity Securities III-19 Common Stock III-19 Preferred Stock III-19 Convertible Securities III-20 Warrants III-21 IPOs III-21 Fixed-Income Securities III-21 U.S. Government Securities III-22 Corporate Debt Securities III-23 Ratings of Securities; Unrated Securities III-23 High Yield and Lower-Rated Securities III-24 Zero Coupon, Pay-In-Kind and Step-Up Securities III-25 Inflation-Indexed Securities III-26 Variable and Floating Rate Securities III-26 Loans III-27 Participation Interests and Assignments III-29 Mortgage-Related Securities III-30 Asset-Backed Securities III-34 Collateralized Debt Obligations III-35 Municipal Securities III-35 Taxable Investments (municipal or other tax-exempt funds only) III-40 Funding Agreements III-41 Real Estate Investment Trusts (REITs) III-41 Money Market Instruments III-41 Bank Obligations III-41 Repurchase Agreements III-41 Commercial Paper III-41 Foreign Securities III-42 Emerging Markets III-43 Certain Asian Emerging Market Countries III-44 Investing in Russia and other Eastern European Countries III-45 Depositary Receipts and New York Shares III-45 Sovereign Debt Obligations III-46 Eurodollar and Yankee Dollar Investments III-47 Investment Companies III-47 Private Investment Funds III-48 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-48 Exchange-Traded Notes III-49 Master Limited Partnerships (MLPs) III-49 MLP Common Units III-50 MLP Subordinated Units III-50 MLP Convertible Subordinated Units III-50 MLP Preferred Units III-51 MLP General Partner Interests III-51 MLP Debt Securities III-51 Equity and Debt Securities Issued by Affiliates of MLPs III-51 MLP I-Shares III-51 PIPEs III-52 Derivatives III-52 Risks III-52 CPO Funds III-53 Specific Types of Derivatives III-54 Foreign Currency Transactions III-61 Commodities III-62 Short-Selling III-63 Lending Portfolio Securities III-63 Borrowing Money III-64 Borrowing Money for Leverage III-64 Reverse Repurchase Agreements III-64 Forward Commitments III-64 Forward Roll Transactions III-65 Illiquid Securities III-65 Illiquid Securities Generally III-65 Section 4(2) Paper and Rule 144A Securities III-65 Non-Diversified Status III-66 Cyber Security Risk III-66 Investments in the Technology Sector III-66 Investments in the Real Estate Sector III-67 Investments in the Infrastructure Sector III-67 Investments in the Natural Resources Sector III-68 Money Market Funds III-68 Ratings of Securities III-68 Treasury Securities III-68 U.S. Government Securities III-69 Repurchase Agreements III-69 Bank Obligations III-70 Bank Securities III-71 Floating and Variable Rate Obligations III-71 Participation Interests III-71 Asset-Backed Securities III-71 Commercial Paper III-71 Investment Companies III-71 Foreign Securities III-71 Municipal Securities III-72 Derivative Products III-72 Stand-By Commitments III-72 Taxable Investments (municipal or other tax-exempt funds only) III-72 Illiquid Securities III-72 Borrowing Money III-72 Reverse Repurchase Agreements III-73 Forward Commitments III-73 Interfund Borrowing and Lending Program III-73 Lending Portfolio Securities III-73 RATING CATEGORIES III-73 S&P III-73 Long-Term Issue Credit Ratings III-73 Short-Term Issue Credit Ratings III-74 Municipal Short-Term Note Ratings Definitions III-75 Moody's III-75 Long-Term Obligation Ratings and Definitions III-75 Short-Term Ratings III-76 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-76 Fitch III-77 Corporate Finance Obligations — Long-Term Rating Scales III-77 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-78 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-78 DBRS III-79 Long Term Obligations III-79 Commercial Paper and Short Term Debt III-80 ADDITIONAL INFORMATION ABOUT THE BOARDS III-80 Boards' Oversight Role in Management III-80 Board Composition and Leadership Structure III-81 Additional Information About the Boards and their Committees III-81 MANAGEMENT ARRANGEMENTS III-81 The Manager III-81 Sub-Advisers III-82 Portfolio Allocation Manager III-83 Portfolio Managers and Portfolio Manager Compensation III-83 Certain Conflicts of Interest with Other Accounts III-90 Code of Ethics III-91 Distributor III-92 Transfer and Dividend Disbursing Agent and Custodian III-93 Annual Anti-Money Laundering Program Review III-93 Funds' Compliance Policies and Procedures III-93 Combined Prospectuses III-93 Escheatment III-93 DETERMINATION OF NAV III-94 Valuation of Portfolio Securities (funds other than Retail and Government MMFs) III-94 Valuation of Portfolio Securities (Retail and Government MMFs only) III-95 Calculation of NAV III-95 Expense Allocations III-95 NYSE and Transfer Agent Closings III-96 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-96 Funds other than Money Market Funds III-96 Money Market Funds III-96 TAXATION III-97 Taxation of the Funds (Funds other than the MLP Fund) III-97 Taxation of Fund Distributions (Funds other than the MLP Fund or Municipal or Other Tax-Exempt Funds) III-99 Sale, Exchange or Redemption of Shares (Funds other than the MLP Fund) III-100 PFICs III-102 Non-U.S. Taxes (Funds other than the MLP Fund) III-102 Foreign Currency Transactions III-103 Financial Products III-103 Payments with Respect to Securities Loans (Funds other than the MLP Fund) III-103 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities (Funds other than the MLP Fund) III-103 Inflation-Indexed Treasury Securities III-104 Certain Higher-Risk and High Yield Securities III-104 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-104 Investing in Mortgage Entities (Funds other than the MLP Fund) III-105 Fund Subsidiary (Dynamic Total Return Fund only) III-106 Tax-Exempt Shareholders (Funds other than the MLP Fund) III-106 Backup Withholding III-106 Foreign (Non-U.S.) Shareholders (Funds other than the MLP Fund) III-106 Federal Income Taxation of the MLP Fund III-108 Federal Income Taxation of Holders of the MLP Fund's Shares—U.S. Shareholders III-109 Federal Income Taxation of Holders of the MLP Fund's Shares—Non-U.S. Shareholders III-110 The Hiring Incentives to Restore Employment Act III-111 Possible Legislative Changes III-112 Other Tax Matters III-112 PORTFOLIO TRANSACTIONS III-112 Trading the Funds' Portfolio Securities III-113 Soft Dollars III-115 IPO Allocations III-116 DISCLOSURE OF PORTFOLIO HOLDINGS III-116 Policy III-116 Disclosure of Portfolio Holdings III-116 Disclosure of Portfolio Characteristics III-116 Distribution of Portfolio Holdings III-117 CCO Approvals; Board Reporting III-117 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-118 Proxy Voting By Dreyfus III-118 Summary of BNY Mellon's Proxy Voting Guidelines III-119 Voting Proxies of Designated BHCs III-126 Summary of the ISS Guidelines III-127 ISS Global Voting Principles III-127 Accountability III-127 Stewardship III-127 Independence III-128 Transparency III-128 Regional Policy and Principles – Americas III-128 Regional Policy and Principles – Europe, Middle East and Africa III-132 Regional Policy and Principles – Asia-Pacific III-133 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-138 Massachusetts Business Trusts III-138 Fund Shares and Voting Rights III-139 GLOSSARY III-139 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. Independent Board Members Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee – present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director – present) Francine J. Bovich Board Member Trustee, The Bradley Trusts, private trust funds (2011 – present) Annaly Capital Management, Inc., Director – present) Isabel P. Dunst Board Member Of Counsel to the law firm of Hogan Lovells LLP (2015 – present; previously, Partner in the firm) N/A Nathan Leventhal Board Member President Emeritus of the Lincoln Center for the Performing Arts – present) Chairman of the Avery Fisher Artist Program – Movado Group, Inc., Director (2003 – present) I-1 Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Robin A. Melvin 1963 Board Member Co-Chair, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014 – present; board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self- sufficiency of youth from disadvantaged circumstances – N/A Roslyn M. Watson Board Member Principal, Watson Ventures, Inc., a real estate investment company (1993 – present) N/A Benaree Pratt Wiley Board Member Principal, The Wiley Group, a firm specializing in strategy and business development (2005 – present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008 - present) 1 Each of the Independent Board Members serves on the boards' audit, nominating, compensation and litigation committees, except that Mr. DiMartino does not serve on the compensation committee. I-2 Interested Board Members Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years J. Charles Cardona ¹ Board Member Retired. President and a Director of the Manager (2008 – 2016) Chairman of the Distributor (2013 – 2016; Executive Vice President, 1997 – 2013) N/A Gordon J. Davis ² Board Member Partner in the law firm of Venable LLP – present) Partner in the law firm of Dewey & LeBoeuf LLP (1994 – Consolidated Edison, Inc., a utility company, Director (1997 - 2014) The Phoenix Companies, Inc., a life insurance company, Director (2000 - 2014) 1 Mr. Cardona is deemed to be an Interested Board Member of all of the funds because of his previous positions with the Manager and its affiliates. Mr. Cardona does not serve on the boards' audit, nominating, compensation or litigation committees. 2 Mr. Davis is deemed to be an Interested Board Member of DF, DIGF, DLA and DTCF as a result of his affiliation with Venable LLP, which provides legal services to these funds. Mr. Davis does not serve on the audit, nominating, compensation or litigation committees of the boards of DF, DIGF, DLA and DTCF. The following table shows the year each board member joined each fund's board. Independent Board Members Interested Board Members Fund Joseph S. DiMartino Francine J. Bovich Isabel P. Dunst Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley J. Charles Cardona Gordon J. Davis CSF 2002 2015 2014 2013 2014 2014 2013 2014 2013 DCM 1995 2015 1991 2014 2010 2010 2007 2014 2014 DGCMF 1995 2015 1991 2014 2010 2010 2007 2014 2014 IPMMF 1997 2015 2014 2009 2014 2014 2009 2014 2012 IRF 2008 2015 2014 2009 2014 2014 2009 2014 2012 DIGF 1995 2015 2014 2009 2014 2014 2009 2014 2012 DLA 1995 2015 2014 2009 2014 2014 2009 2014 2012 DMCMP 1995 2015 1991 2014 2010 2010 2007 2014 2014 DNYMCM 1995 2015 1991 2014 2010 2010 2007 2014 2014 DOF 2000 2015 2014 2009 2014 2014 2009 2014 2012 PSIMBF 1995 2015 2014 2009 2014 2014 2009 2014 2012 DTECMF 1995 2015 1991 2014 2010 2010 2007 2014 2014 DTACM 1995 2015 1991 2014 2010 2010 2007 2014 2014 DTSCM 1995 2015 1991 2014 2010 2010 2007 2014 2014 DUSIF 1995 2015 2014 2009 2014 2014 2009 2014 2012 DF 1995 2015 2014 2009 2014 2014 2009 2014 2012 DTCF 1995 2015 2014 2009 2014 2014 2009 2014 2012 I-3 Each board member, except for Ms. Bovich and Mr. Cardona, has been a Dreyfus Family of Funds board member for over twenty years. Ms. Bovich has been in the asset management business for 40 years, and Mr. Cardona was an employee of Dreyfus for over 30 years prior to his retirement in 2016. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the boards believe has prepared them to be effective board members. The boards believe that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the boards believe that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; each board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the boards for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the boards' nominating committees contains certain other factors considered by the committees in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the boards have significant experience advising funds and fund board members. The boards and their committees have the ability to engage other experts as appropriate. The boards evaluate their performance on an annual basis. Independent Board Members · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 20 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From January 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Francine J. Bovich – Ms. Bovich serves as a Trustee for The Bradley Trusts, private trust funds, and as a Director of Annaly Capital Management, Inc. She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and currently serves as Chair of the Investment Sub-Committee for Connecticut College's endowment fund. From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group. Prior to joining Morgan Stanley Investment Management, Ms. Bovich was Principal, Executive Vice President and Senior Portfolio Manager at Westwood Management Corporation, where she worked from 1986 until 1993. From 1980 to 1986, she worked at CitiCorp Investment Management, Inc. as Managing Director and Senior Portfolio Manager. From 1973 to 1980, Ms. Bovich was an Assistant Vice President and Equity Portfolio Manager at Bankers Trust Company. From 1991 to 2005, she served as U.S. Representative to the United Nations Investments Committee, advising a global portfolio of approximately $30 billion. · Isabel P. Dunst – Ms. Dunst has been practicing law for almost 40 years. Half of her career was spent at the U.S. Department of Health and Human Services, including serving as the Deputy General Counsel, the senior career legal position. Ms. Dunst currently is Of Counsel to Hogan Lovells LLP, a Washington based international law firm, which she joined in 1990. Ms. Dunst was a partner of the firm for approximately 20 years. Ms. Dunst currently serves on the Board of Governors of Hebrew Union College – Jewish Institute of Religion. I-4 · Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch, and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served as President of Lincoln Center for the Performing Arts and Chairman of the Avery Fisher Artist Program; he is now President Emeritus of Lincoln Center for the Performing Arts. · Robin A. Melvin – Since 2014, Ms. Melvin has served as a Co-Chair of Illinois Mentoring Partnership, a non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois, and has served as a board member since 2013. Ms. Melvin served as Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012. In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family. She also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy. Prior to that, Ms. Melvin was an investment banker with Goldman Sachs Group, Inc. · Roslyn M. Watson – Ms. Watson has been a business entrepreneur in commercial and residential real estate for over 15 years. Ms. Watson currently serves as President and Founder of Watson Ventures, Inc. a real estate development investment firm, and her current board memberships include American Express Bank, FSB, The Hyams Foundation, Inc. (emeritus), Pathfinder International and Simmons College. Previously, she held various positions in the public and private sectors, including General Manager for the Massachusetts Port Authority. She has received numerous awards, including the Woman of Achievement award from the Boston Big Sister Association and the Working Woman of the Year Award from Working Woman Magazine. · Benaree Pratt Wiley – Ms. Wiley is a Principal of The Wiley Group, a firm specializing in personnel strategy, talent management and leadership development primarily for global insurance and consulting firms. Prior to that, Ms. Wiley served as the President and Chief Executive Officer of The Partnership, Inc., a talent management organization for multicultural professionals in the greater Boston region. Ms. Wiley currently serves on the board of Blue Cross Blue Shield of Massachusetts. She has also served on the boards of several public companies and charitable organizations, including serving as chair of the advisory board of PepsiCo African-American. Interested Board Members · J. Charles Cardona – Mr. Cardona was the President and a Director of Dreyfus and the Chief Executive Officer of BNY Mellon Cash Investment Strategies, a division of Dreyfus, until he retired in 2016. From 2013 to 2016, Mr. Cardona served as Chairman of the Distributor, and he previously served as an Executive Vice President, from 1997 to 2013. He also served as President of the Institutional Services Division of the Distributor. He joined the Institutional Services Division in 1985 with management responsibility for all Institutional Operations and Client Service units. Prior to joining the Institutional Services Division, he served as Assistant Director of Sales and Services in Dreyfus Retail Division of the Distributor, which he joined in 1981. · Gordon J. Davis – Mr. Davis is a partner in the law firm of Venable LLP where his practice focuses on complex real estate, land use development and related environmental matters; state and municipal authorities and financings; and cultural and not-for-profit organizations. Prior to joining the firm in 2012, Mr. Davis was a partner in the law firm of Dewey & LeBoeuf LLP from 1994 until 2012. Mr. Davis also served as a Commissioner and member of the New York City Planning Commission, and as Commissioner of Parks and Recreation for the City of New York. Mr. Davis was a co-founder of the Central Park Conservancy and the founding Chairman of Jazz at the Lincoln Center for the Performing Arts in New York City. He has also served as President of Lincoln Center. Mr. Davis also served on the board of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes). He also served as a Director of Consolidated Edison, Inc., a utility company, and The Phoenix Companies, Inc., a life insurance company. I-5 Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing CSF 4 1 1 0 0 DCM 4 1 1 0 0 DGCMF 4 1 1 0 0 IPMMF 4 1 1 0 0 IRF 4 1 1 0 0 DIGF 4 0 1 0 0 DLA 4 1 1 0 0 DMCMP 4 1 1 0 0 DNYMCM 4 1 1 0 0 DOF 4 0 1 0 0 PSIMBF 4 1 1 0 0 DTECMF 4 1 1 0 0 DTACM 4 1 1 0 0 DTSCM 4 1 1 0 0 DUSIF 4 0 0 0 0 DF 4 1 1 0 0 DTCF 4 0 1 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds, in each case as of December 31, 2016. Independent Board Members Interested Board Members Fund Joseph S. DiMartino Francine J. Bovich Isabel P. Dunst Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley J. Charles Cardona Gordon J. Davis DIPTSMMF None None None None None None None None None DPMMF None None None None None None None None None DCM None None None None None None None None None DGCM None None None None None None None None None DGSCM None None None None None None None None None DIPMMF None None None None None None None None None DIPGPMMF None None None None None None None None None DIPGMMF None None None None None None None None None DITACAF None None None None None None None None None DITSCAF None None None None None None None None None DIASF None None None None None None None None None DITIF None None None None None None None None None DSTIF None None None None None None None None None DLA None None None None None None None None None DMCMP None None None None None None None None None DNYMCM None None None None None None None None None DNRF None None None None None None None None None I-6 Independent Board Members Interested Board Members Fund Joseph S. DiMartino Francine J. Bovich Isabel P. Dunst Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley J. Charles Cardona Gordon J. Davis DSBEMEF None None None None None None None None None DSBGEF None None None None None None None None None DSIMBF None None None None None None None None None DTECM None None None None None None None None None DCAAMT None None None None None None None None None DTACM None None None None None None None None None DTSCM None None None None None None None None None DUSIF None None None None None None None None None DF None None None $1-$10,000 None None None None None DTCF None None None None None None None None None Aggregate holdings of funds in the Dreyfus Family of Funds Over $100,000 None Over $100,000 Over $100,000 Over $100,000 $50,001-$100,000 $50,001-$100,000 None Over $100,000 See "Share Ownership" below for information on the shareholdings of each fund by board members and officers as a group. As of December 31, 2016, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation. The funds reimburse board members for their expenses. The funds do not have a bonus, pension, profit-sharing or retirement plan. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2016, were as follows: † Independent Board Members Fund Joseph S. DiMartino* Francine J. Bovich Isabel P. Dunst Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley CSF $167 $131 $141 $140 $137 $139 $137 DCM $17,883 $9,510 $14,306 $14,559 $14,559 $14,306 $14,306 DGCMF $16,400 $8,974 $13,120 $13,368 $13,368 $13,120 $13,120 IPMMF $4,108 $2,816 $3,286 $3,334 $3,334 $3,286 $3,286 IRF $1,284 $1,031 $1,110 $1,091 $1,056 $1,086 $1,068 DIGF $45,695 $37,050 $36,619 $37,063 $37,036 $36,601 $33,778 DLA $561 $315 $448 $458 $458 $448 $448 DMCMP $218 $119 $175 $178 $178 $175 $175 DNYMCM $264 $149 $211 $216 $216 $211 $211 DOF $7,792 $6,113 $6,149 $6,209 $6,208 $6,147 $5,573 I-7 Independent Board Members Fund Joseph S. DiMartino* Francine J. Bovich Isabel P. Dunst Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley PSIMBF $16,912 $12,206 $13,530 $13,696 $13,696 $13,530 $13,530 DTECMF $1,644 $885 $1,316 $1,341 $1,341 $1,316 $1,316 DTACM $14,054 $7,736 $11,243 $11,454 $11,454 $11,243 $11,243 DTSCM $26,892 $14,959 $21,514 $21,944 $21,944 $21,514 $21,514 DUSIF $9,192 $7,272 $7,318 $7,315 $7,312 $7,316 $7,033 DF $53,783 $28,020 $43,026 $43,555 $43,555 $43,026 $43,026 DTCF $12,172 $733 $9,939 $9,738 $9,939 $9,939 $9,738 Total compensation from the funds and fund complex (**) $1,175,810 $621,148 $257,500 $424,648 $757,148 $441,500 $554,005 Interested Board Members Emeritus Board Members Fund J. Charles Cardona 1 Gordon J. Davis Clifford L. Alexander 2 Whitney I. Gerard George L. Perry 3 Philip Toia 4 CSF $0 $141 $2,562 $59 $22 $20 DCM $0 $14,559 $2,620 $6,583 $2,620 $6,345 DGCMF $0 $13,368 $2,406 $6,033 $2,406 $5,814 IPMMF $0 $3,334 $8,036 $1,462 $8,036 $538 IRF $0 $1,105 $2,461 $445 $2,461 $159 DIGF $0 $37,073 $8,448 $19,012 $8,448 $6,568 DLA $0 $458 $1,131 $208 $8,897 $72 DMCMP $0 $178 $30 $80 $30 $77 DNYMCM $0 $216 $39 $98 $39 $93 DOF $0 $6,212 $1,477 $3,193 $1,477 $1,104 PSIMBF $0 $13,696 $2,726 $6,595 $2,726 $2,086 DTECMF $0 $1,341 $240 $606 $239 $580 DTACM $0 $11,454 $2,037 $5,195 $2,037 $4,978 DTSCM $0 $21,944 $3,901 $9,907 $3,901 $9,487 DUSIF $0 $7,316 $2,676 $3,730 $2,676 $2,457 DF $0 $43,555 $8,496 $20,747 $8,496 $6,563 DTCF $0 $9,738 $1,951 $6,660 $1,951 $1,582 Total compensation from the funds and fund complex (**) $0 $395,000 $165,750 $121,000 $96,750 $155,250 † Amounts shown do not include expenses reimbursed to board members for attending board meetings. *
